This is an action wherein the plaintiffs filed complaint which they contend stated a cause of action to graft a parol trust upon a deed taken by the defendant from a commissioner appointed to foreclose a mortgage, and which the defendant contends failed to state facts sufficient to constitute a cause of action. The court held with the contention of the defendant and entered judgment sustaining the demurrer filed, from which judgment plaintiffs appealed, assigning error.
The Court being evenly divided in opinion, Connor, J., not sitting, the judgment of the Superior Court is affirmed, as the disposition of this appeal, without becoming a precedent, in accord with the practice of the Court. Collins v. Ins. Co., ante, 800.
Affirmed.